Case 2:20-cv-00435-CBM-PJW Document 57 Filed 06/03/21 Page 1 of 2 Page ID #:708



1 David Halberstadter (SBN 107033)
  david.halberstadter@katten.com
2 Joanna M. Hill (SBN 301515)
  joanna.hill@katten.com
3 Shelby A. Palmer (SBN 329450)
  shelby.palmer@katten.com
4 KATTEN MUCHIN ROSENMAN LLP
  2029 Century Park East, Suite 2600
5 Los Angeles, CA 90067-3012
  Telephone: 310.788.4400
6 Facsimile: 310.788.4471
7 Attorneys for Defendant
  ViacomCBS Inc.
8
9
                       UNITED STATES DISTRICT COURT
10
                     CENTRAL DISTRICT OF CALIFORNIA
11
                                 WESTERN DIVISION
12
13 CANDESHA WASHINGTON,                  ) Case No. 2:20-cv-00435CBM(PJWx)
                                         )
14                   Plaintiff           )
                                         )
15           v.                          ) [JUDGMENT [JS-6]
                                         )
16 VIACOMCBS, INC.; AND DOES 1           ) [Hon. Consuelo B. Marshall]
   THROUGH 50,                           )
17                                       )
                Defendants.              )
18                                       )
                                         )
19                                       )
                                         )
20                                       )
                                         )
21                                       )
                                         )
22                                       )
                                         )
23                                       )
                                         )
24
25
26
27
28


     149041850
Case 2:20-cv-00435-CBM-PJW Document 57 Filed 06/03/21 Page 2 of 2 Page ID #:709



 1                                          JUDGMENT
 2           Pursuant to this Court’s Order entered on May 21, 2021 (Docket No. 54)
 3 granting defendant ViacomCBS Inc.’s (“Defendant”) Motion to Dismiss plaintiff
 4 Candesha Washington’s (“Plaintiff”) Amended Complaint, IT IS ORDERED AND
 5 ADJUDGED that this action is DISMISSED WITH PREJUDICE in its entirety.
 6 Plaintiff shall take nothing for her action against Defendant, and Defendant is entitled
 7 to judgment of dismissal in its favor.
 8
 9 The Court ORDERS that such judgment for Defendant be entered.
10
11 Dated: JUNE 3, 2021              ________________________________
                                         The Honorable Consuelo B. Marshall
12                                       UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
     149041850
